Perkins, J.
Action for slander. The plaintiff complained that the defendant had accused him of larceny.
The defendant answered, denying the complaint, and also alleging incompetency, at the time when, &c., of making a malicious charge against any one, on account of drunkenness. The plaintiff replied, denying the incompetency from drunkenness, &c.
On the trial the defendant offered to prove, “ that at the time of the speaking of the words complained of, the defendant’s mind was so besotted by a long course of dissipation, and his character so depraved, that no one who knew him would pay any attention to what he might utter, or give any credence whatever to any slanderous *441charge he might make;” but the Court refused to permit the proof.
J. Robinson, for the appellant.
J. S. Scobey and W. Cumback, for the appellee.
“ To besot,” is to stupefy, to make dull or senseless, to make to dote; and “to dote,” is to be delirious, silly, or insane. These are some of the meanings. See Webster.
The law is now settled, as the general rule, that mental incompetency intentionally and knowingly to perform an act, though produced by a course of intemperance, exempts from legal responsibility for such act. This rule is made to apply to contracts and to crimes. Taylor's Med. Jur. 653. It must apply in cases of slander. Slander must be malicious. An idiot or lunatic, no matter from what cause he became so, can not be guilty of malice. He may indulge the anger of the brute, but not the malice of one “who knows better.”
Greenleaf goes farther. Pie says, (vol. 3, s. 6), “so where the question is, whether words have been uttered with a deliberate purpose, or are merely low and idle expressions, the drunkenness of the person uttering them is proper to be considered.”
We think the evidence might have been given under the general denial of the complaint, touching the questions of malice and damages. See Abrams v. Smith, 8 Blackf. 95.—Lovejoy v. Iseley, id. 462.—Brown v. Brooks, 3 Ind. R. 518.—Doe v. Harter, 1 Ind. R. 427, and again in 2 Ind. R. 252.-3 Blackf. 51.—6 Blackf. 240.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.